DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the RCE filed 12/11/2020. 

Claims 1-3, 5-10, 12-17, 19, and 20 are currently pending. Claims 1, 8, and 15 are independent Claims.

Request Continuation for Examination


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.

Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Saad Hassan (Reg. No. 70,223) on 09/09/2021.

In the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

	1.	(Currently amended) A method comprising:
receiving, by a client application, a request to output a display of a first plurality of organizational elements corresponding to a user account;
in response to receiving the request: 
identifying an organizational element of the first plurality of organizational elements that, when opened, causes the client application to generate for display a second plurality of organizational elements, the second plurality of organizational elements comprising at least one of a file and a folder;
determining a total number of users presently and concurrently accessing the second plurality of organizational elements including the at least one of the file and the folder; [[and]]
generating for display, by the client application, the first plurality of organizational elements with a numerical representation that is based on the total number of users presently and concurrently accessing the second ; and
generating for display, by the client application, an activity feed indicating interaction information of the users relating to content items corresponding to the first plurality of organization elements.

2.	(Original) The method of claim 1, further comprising:
generating for display, by the client application, an identity representation in connection with the organizational element, the identity representation identifying a user that is presently accessing at least one of the second plurality of organizational elements.
3.	(Original) The method of claim 1, wherein the organizational element is a folder, and wherein the second plurality of organizational elements comprise contents of the folder.

4.	(Canceled) 

5.	(Currently amended)  The method of claim [4]1, wherein the interaction information includes a chat message relating to a content item of the content items.

6.	(Currently amended)  The method of claim [4]1, wherein the activity feed includes an indication of modifications to the content items made by the users.  

7.	(Original) The method of claim 1, wherein the activity feed is displayed with the first plurality of organizational elements. 

8.	(Currently amended) A system comprising:
one or more processors configured to execute instructions;
a non-transitory, non-volatile storage medium containing instructions, which
when executed by the one or more processors cause the system to perform operations of:
receiving, by a client application, a request to output a display of a first plurality of organizational elements corresponding to a user account;
in response to receiving the request: 
identifying an organizational element of the first plurality of organizational elements that, when opened, causes the client application to generate for display a second plurality of organizational elements, the second plurality of organizational elements comprising at least one of a file and a folder;
determining a total number of users presently and concurrently accessing the second plurality of organizational elements including the at least one of the file and the folder; [[and]]
generating for display, by the client application, the first plurality of organizational elements with a numerical representation that is based on the total number of users presently and concurrently accessing the second plurality of organizational elements, the total number being displayed in connection with the ; and
generating for display, by the client application, an activity feed indicating interaction information of the users relating to content items corresponding to the first plurality of organization elements.

9.	(Original) The system of claim 8, wherein the operations further comprise:
generating for display, by the client application, an identity representation in connection with the organizational element, the identity representation identifying a user that is presently accessing at least one of the second plurality of organizational elements.

10.	(Original) The system of claim 8, wherein the organizational element is a folder, and wherein the second plurality of organizational elements comprise contents of the folder.

11.	(Canceled) 

12.	(Currently amended)  The system of claim [11] 8, wherein the interaction information includes a chat message relating to a content item of the content items.
13.	(Currently amended)  The system of claim [11] 8, wherein the activity feed includes an indication of modifications to the content items made by the users.  

14.	(Original) The system of claim 8, wherein the activity feed is displayed with the first plurality of organizational elements. 

15.	(Currently amended) A computer program product comprising a non-transitory computer-readable storage medium containing computer program code configured to cause one or more processors to perform operations comprising:
receiving, by a client application, a request to output a display of a first plurality of organizational elements corresponding to a user account;
in response to receiving the request: 
identifying an organizational element of the first plurality of organizational elements that, when opened, causes the client application to generate for display a second plurality of organizational elements, the second plurality of organizational elements comprising at least one of a file and a folder;
determining a total number of users presently and concurrently accessing the second plurality of organizational elements including the at least one of the file and the folder; [[and]]
generating for display, by the client application, the first plurality of organizational elements with a numerical representation that is based on the total number of users presently and concurrently accessing the second plurality of organizational elements, the total number being displayed in connection with the organizational element during the output of the display of the first plurality of organizational elements; and
generating for display, by the client application, an activity feed indicating interaction information of the users relating to content items corresponding to the first plurality of organization elements.

16.	(Original) The computer program product of claim 15, wherein the operations further comprise:
generating for display, by the client application, an identity representation in connection with the organizational element, the identity representation identifying a user that is presently accessing at least one of the second plurality of organizational elements.

17.	(Original) The computer program product of claim 15, wherein the organizational element is a folder, and wherein the second plurality of organizational elements comprise contents of the folder.

18.	(Canceled) 

19.	(Original) The computer program product of claim 15, wherein the interaction information includes a chat message relating to a content item of the content items.

20.	(Original) The computer program product of claim 15, wherein the activity feed includes an indication of modifications to the content items made by the users.  





Reasons for Allowance

4.	Claims 1-3, 5-10, 12-17, 19, and 20 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Applicant’s terminal disclaimers filed 09/09/2021 has been approved.  The previous double patenting rejection is withdrawn.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 8, and 15 above. 

The features as recited in independent Claims 1, 8, and 15  “determining a total number of users presently and concurrently accessing the second plurality of organizational elements including the at least one of the file and the folder; generating for display, by the client application, the first plurality of organizational elements with a numerical representation that is based on the total number of users presently and concurrently accessing the second plurality of organizational elements, the total number being displayed in connection with the organizational element during the output of the display of the first plurality of organizational elements; and generating for display, by the client application, an activity feed indicating interaction information of the users relating to content items corresponding to the first plurality of organization elements” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176